Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As stated in applicant’s response dated May 17, 2021, subject matter of claim 4, which was indicated as being allowable in the previous office action, has been incorporated into claim 1.  None of the prior art of record teaches or discloses a positioning device comprising a stage, an actuator, a balance mass, a support device and a gravity compensator wherein the gravity compensator is arranged to exert an attracting force on the balance mass or wherein the gravity compensator is arranged to exert a repelling force on the balance mass.
Jacobs et al. (2004/0160585) discloses the gravity compensator which is an elastic structure or a spring, but does not discloses wherein the gravity compensator is arranged to exert an attracting force on the balance mass or wherein the gravity compensator is arranged to exert a repelling force on the balance mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        May 19, 2021